2020 WI 71

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP565-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Christopher S. Petros , Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Christopher S. Petros,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST PETROS

OPINION FILED:         July 22, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:
DANIEL KELLY, J., did not participate.

ATTORNEYS:
                                                                                 2020 WI 71
                                                                         NOTICE
                                                           This opinion is subject to further
                                                           editing and modification.   The final
                                                           version will appear in the bound
                                                           volume of the official reports.
No.    2019AP565-D


STATE OF WISCONSIN                                    :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Christopher S. Petros,
Attorney at Law:

Office of Lawyer Regulation,
                                                                              FILED
            Complainant,                                                 JUL 22, 2020

       v.                                                                   Sheila T. Reiff
                                                                         Clerk of Supreme Court

Christopher S. Petros,

            Respondent.




       ATTORNEY        disciplinary         proceeding.           Attorney's         license

suspended.



       ¶1   PER    CURIAM.       We    review        the      recommendation         of    the

referee, Allan Beatty, recommending that Attorney Christopher S.

Petros' license to practice law be suspended for two years due

to his professional misconduct.                 The referee also recommended

that   Attorney        Petros   be    ordered       to     pay    restitution        to    the

Wisconsin Lawyers' Fund for Client Protection ("the Fund") in

the    amount     of    $24,000,      and     pay     the        full    costs     of     this
proceeding,     which     are   $4,387.44       as       of   April     10,    2020.       The
                                                                      No.     2019AP565-D



referee's        findings     of      fact,       conclusions        of      law,     and

recommendations        derive      from     two    stipulations       filed     by    the

parties.

      ¶2    We     adopt      the     referee's       findings        of     fact      and

conclusions of law.           We agree that the seriousness of Attorney

Petros' professional misconduct warrants a two-year suspension

of   his   law    license.      We    further      agree    that     Attorney    Petros

should pay restitution as recommended by the referee and that he

should pay the full costs of this proceeding.

      ¶3    Attorney        Petros    was       admitted    to     practice     law    in

Wisconsin in 2009.           His license is administratively suspended

for noncompliance with continuing legal education requirements.

He was also licensed to practice law in Minnesota in 2002, and

his Minnesota law license is suspended.                    On August 6, 2013, the

Minnesota Supreme Court suspended Attorney Petros' Minnesota law

license for misconduct that included submitting false evidence

and making false statements to the Director of the Minnesota

Office of Lawyers Professional Responsibility; failing to notify
a client of a hearing; lying to the court through an associate

and failing to correct the misrepresentations he caused to be

made to the court; failing to timely notify clients of their

appeal rights and that he would not file an appeal on their

behalf;    and    failing     to     diligently      pursue      a   client's        case,

communicate with that client, and timely return the client's

property.         In   re    Disciplinary         Action    Against        Petros,    834
N.W.2d 714 (Minn. 2013).             In 2014, Attorney Petros received a
90-day suspension of his Wisconsin law license as reciprocal
                                            2
                                                                              No.     2019AP565-D



discipline to that imposed by the Minnesota Supreme Court.                                      In

re    Disciplinary       Proceedings          Against     Petros,         2014 WI 1,     351
Wis. 2d 775, 841 N.W.2d 47.

       ¶4      In    2017,   this       court   imposed       a    public      reprimand       on

Attorney Petros for failing to prepare a contract he was hired

to prepare; failing to provide advance notice of a withdrawal of

fees from trust; failing to materially advance a matter for a

different client; and failing to timely respond to the Office of

Lawyer       Regulation's         (OLR)       investigations        in        both     matters.

Public Reprimand of Christopher S. Petros, 2017-8 (electronic

copy        available        at     https://compendium.wicourts.gov/app/raw/

002974.html).

       ¶5      This disciplinary proceeding commenced on March                                 21,

2019, when the OLR filed a complaint against Attorney Petros

alleging 17 counts of professional misconduct.                                Referee Beatty

was appointed.          On June 27, 2019, the OLR amended its complaint

to    allege    24    counts      of    misconduct      relating         to    seven     client

matters.
       ¶6      On    November          18,    2019,     the       parties           executed    a

stipulation in which Attorney Petros pled no contest to each of

the    24    counts     of    misconduct        alleged       in    the       OLR's     amended

disciplinary         complaint.          He   further    stipulated           that     he    owes

restitution in the amount of $24,000 to the Fund in connection

with one client matter.                  The parties agreed that the amended

disciplinary complaint and the terms of the stipulation could

serve as the factual basis for the referee's factual findings
and    determination         of   misconduct.           Subsequently,            the    parties
                                                3
                                                                      No.     2019AP565-D



executed a second stipulation agreeing that a two-year license

suspension      is    an   appropriate          sanction    for     Attorney       Petros'

admitted misconduct.

    ¶7     In each stipulation, the parties confirmed that the

stipulation was not the result of plea bargaining but reflects

Attorney Petros' voluntary decision not to contest the matter.

Attorney     Petros        represents        and     verifies       that      he      fully

understands     the    allegations         to    which     he    stipulated      in   this

disciplinary matter; he fully understands his right to contest

this matter; he fully understands the ramifications of his entry

into the stipulation; he fully understands that he has the right

to consult counsel; and that his entry into the stipulation was

made knowingly and voluntarily.

    ¶8     On     March     16,    2020,     Referee      Beatty    filed   a      report,

stating    that       based       on   the       record    he      found    by      clear,

satisfactory,        and    convincing        evidence      that    Attorney        Petros

violated the rules of professional conduct,                         as alleged.          We

summarize that professional misconduct here.
                     Representation of J.O. (Counts 1-3)

    ¶9     In November 2016, the State Public Defender's Office

(SPD) appointed Attorney Petros as counsel for J.O., who faced

criminal     charges       in   Barron       County.        At     J.O.'s   sentencing

hearing, Attorney Petros obtained permission from the court to

have a second presentencing investigation report (PSI) prepared

and J.O.'s sentencing hearing was adjourned.                          Then, J.O. was

charged with driving under the influence, 2nd offense, in Polk
County.    Attorney Petros later told the OLR that there was some
                                             4
                                                                         No.     2019AP565-D



discussion about whether the second PSI should be done, because

the     new     charges      might         negatively         affect      the     sentence

recommendation.          However, at the adjourned sentencing hearing on

August 14, 2017, court records reflect that an "Alternative PSI

has been ordered by defense"                   and the sentencing hearing was

adjourned       again.          By     late        November    2017,      the     OLR   was

investigating Attorney Petros, who told the OLR that he and J.O.

decided against obtaining a second PSI.                         J.O. asserts no such

decision was ever made but rather, "the second PSI was always

the plan."       Attorney Petros never ordered a second PSI.                       He also

failed to appear at J.O.'s sentencing hearing on October 30,

2017.

      ¶10     Meanwhile,     in       April     2017,       J.O.   had    paid    Attorney

Petros $750 to commence a paternity case.                           Between April and

October, 2017, Attorney Petros took no steps to initiate the

paternity case.          On November 27, 2017, Attorney Petros told the

OLR via email that he had sent J.O. a full refund check.                                The

client,       however,    did        not   receive      a     refund     check,    despite
repeated requests, until February 2018, and then, it was refused

due to insufficient funds.                 Attorney Petros later told the OLR

that he had ensured there were sufficient funds in the account

for the check to be cashed.                   The OLR provided this information

to J.O. and did not hear from J.O. again.

      ¶11     The parties stipulated and the referee concluded that:

             By failing to arrange for a second PSI; by failing to

              appear in court at the October 30, 2017, sentencing
              hearing; and by failing to advance the paternity case,
                                               5
                                                          No.   2019AP565-D



            in each instance, Attorney Petros violated SCR 20:1.3

            (Count One).1

           By failing to timely refund the unearned advanced fee

            in   the   paternity   case,   Attorney   Petros     violated

            SCR 20:1.16(d) (Count Two).2

           By twice willfully misrepresenting to the OLR that he

            returned   J.O.'s   advanced    fees   when   he    had   not,

            Attorney Petros violated SCR 22.03(6),3 enforceable via

            SCR 20:8.4(h) (Count Three).4

                 Representation of J.T. (Counts 4-6)

    1  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    2   SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall   take   steps   to  the   extent   reasonably
    practicable to protect a client's interests, such as
    giving reasonable notice to the client, allowing
    time for employment of other counsel, surrendering
    papers and property to which the client is entitled
    and refunding any advance payment of fee or expense
    that has not been earned or incurred. The lawyer may
    retain papers relating to the client to the extent
    permitted by other law.
    3 SCR   22.03(6)  provides:     "In the  course   of  the
investigation, the respondent's willful failure to provide
relevant information, to answer questions fully, or to
furnish documents and the respondent's misrepresentation in a
disclosure are misconduct, regardless of the merits of the
matters asserted in the grievance."
    4  SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."

                                    6
                                                                       No.    2019AP565-D



     ¶12     In the fall of 2017, the SPD appointed Attorney Petros

to   represent     J.T.      at   a     sentencing         hearing     following      the

revocation of J.T.'s probation in Sawyer County.                              In short,

Attorney Petros failed to make contact with J.T. and failed to

respond to J.T's repeated efforts to contact him.                       J.T., who was

being held in the Sawyer County jail, sent correspondence to

Attorney Petros on September 27, November 23, and December 22,

2017.      At J.T.'s request, jail staff left voice mail messages

for Attorney Petros on October 9, November 1 and 20, December

12, 19, and 20, 2017, and February 1, 2018, requesting Attorney

Petros to contact J.T.            Attorney Petros did not respond to any

of these attempts to reach him.                   Later, Attorney Petros falsely

told the OLR that he visited J.T. in jail on October 16, 2017.

     ¶13     Attorney Petros then failed to respond to the OLR's

request     for   information,          and       this    court     issued    an   order

directing Attorney Petros to show cause why his law license

should not be suspended for failure to cooperate with the OLR.

Attorney Petros responded with a letter advising the court that
he   had    provided      the     OLR    with       the    requested        information.

However, the OLR had not received the requested information.

     ¶14     On June 4, 2018, the OLR received a response from

Attorney Petros that was sufficient to allow it to continue its

investigation.         The      OLR     did       not    withdraw     its    motion   to

temporarily suspend Attorney Petros' law license, due to his

continued non-cooperation in two other OLR investigations.                            On

August 15, 2018, Attorney Petros' law license was temporarily


                                              7
                                                                  No.    2019AP565-D



suspended.    He then cooperated with the OLR and his law license

was reinstated on August 29, 2018.

    ¶15     The parties stipulated and the referee concluded that:

           By failing to respond to J.T.'s requests to contact

            him    for   information          regarding   his    case,    Attorney

            Petros violated SCR 20:1.4(a)(4) (Count 4).5

           By misrepresenting to the OLR that he visited J.T. in

            jail    on   October    16,    2017,    Attorney    Petros    violated

            SCR 22.03(6), enforceable via SCR 20:8.4(h) (Count 5).

           By willfully failing to provide the OLR with a timely

            response to J.T.'s grievance, Attorney Petros violated

            SCR    22.03(2)6       and    SCR    22.03(6),      enforceable     via

            SCR 20:8.4(h) (Count 6).

                   Representation of A.H. (Counts 7-11)




    5  SCR 20:1.4(a)(4) provides: "A lawyer shall promptly comply
with reasonable requests by the client for information."
    6   SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.

                                          8
                                                                       No.     2019AP565-D



    ¶16        In December 2016, A.H. received $30,012.77 from the

proceeds of her mother's life insurance policy.                              A.H. hired

Attorney Petros to prepare a special needs trust for her.                               Due

to a disability, A.H. required such a trust so payments could be

made to her that would not jeopardize her receipt of disability

benefits.        Attorney Petros charged A.H. $2,000 to create the

trust    but    failed      to   follow   through.         On    February      2,   2017,

Attorney Petros deposited the settlement funds into his trust

account.       Between May 4 and October 10, 2017, Attorney Petros

issued five checks totaling $6,000 to A.H.

    ¶17        In June 2017, the special needs trust had not been

prepared       and   A.H.    began    having         difficulty       receiving       full

disability benefits.             Despite A.H.'s requests for information,

Attorney Petros failed to prepare the special needs trust and

A.H. was required to retain successor counsel to prepare the

trust.

    ¶18        Meanwhile, it was determined that Attorney Petros had

misappropriated A.H.'s funds.               His trust records indicate that
in December 2017 he should have been holding $22,012.77 in trust

attributable to A.H. even after his fees were deducted.                                 The

trust balance was $1.02.

    ¶19        Attorney Petros then failed to respond to the OLR's

requests       for   information     and,       as    described       above,    his     law

license was temporarily suspended for noncooperation.                          On May 8,

2019,    the    Fund   approved      payment         to   A.H.   in    the     amount   of

$24,000, reflecting her losses as a result of Attorney Petros'
misconduct.
                                            9
                                                                 No.   2019AP565-D



    ¶20     The parties stipulated and the referee concluded that:

           By   failing   to    prepare      the   special    needs   trust   on

            behalf of A.H., Attorney Petros violated SCR 20:1.3

            (Count Seven).

           By failing to return any of the $2,000 advance fees to

            A.H., Attorney Petros violated SCR 20:1.16(d) (Count

            Eight).

           By   failing   to     hold    $22,012.77     of    funds   in   trust

            belonging      to     A.H.,       Attorney        Petros    violated

            SCR 20:1.15(b)(1) (Count Nine).7

           By using A.H.'s funds for purposes unrelated to A.H.,

            Attorney Petros violated SCR 20:8.4(c) (Count Ten).8

           By willfully failing to timely provide the OLR with a

            response to A.H.'s grievance, Attorney Petros violated

            SCR 22.03(2)        and   SCR     22.03(6),       enforceable      via

            SCR 20:8.4(h) (Count Eleven).

                 Representation of D.G. (Counts 12-15)



    7   SCR 20:1.l5(b)(l) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation. All funds of clients
    and 3rd parties paid to a lawyer or law firm in
    connection with a representation shall be deposited in
    one or more identifiable trust accounts.
    8  SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                         10
                                                                            No.    2019AP565-D



       ¶21     In    January      2015,       D.G.       hired     Attorney       Petros   to

represent him as plaintiff's counsel in a defamation action.

This was to include preparing and filing a complaint.                              Two years

after being hired, Attorney Petros falsely notified D.G. that a

hearing       was    scheduled    on    the     matter.          D.G.    arrived     for   the

purported hearing, and Attorney Petros misrepresented to D.G.

that the court had granted him a default judgment.                                  This was

untrue.             Subsequently,       D.G.         asked       Attorney       Petros     for

documentation relating to the default judgment.                           Attorney Petros

agreed to provide the documents several times but did not do so.

       ¶22     In August 2017, D.G. learned that the lawsuit had not

even been filed until March 30, 2017, and that Attorney Petros

had taken no further action to prosecute it.                              Attorney Petros

then   failed        to   respond      to   the      OLR's       repeated    requests      for

information regarding the matter.

       ¶23     The parties stipulated and the referee concluded that:

              By failing to file D.G.'s lawsuit for approximately

               two years after being hired, and by failing to take
               any    action     to    pursue      the    lawsuit       after     filing   it,

               Attorney Petros violated SCR 20:1.3 (Count Twelve).

              By misrepresenting to D.G. the status of his case,

               including       that    default        judgment      had     been    obtained

               before     he   even     filed      the     lawsuit,       Attorney    Petros

               violated SCR 20:8.4(c) (Count Thirteen).

              By willfully failing to provide the OLR with a timely

               written response to D.G.'s grievance, Attorney Petros


                                              11
                                                                   No.   2019AP565-D



              violated SCR 22.03(2) and SCR 22.03(6), enforceable

              via SCR 20:8.4(h) (Count Fourteen).

             By willfully failing to provide the OLR the additional

              information requested on September 14, 2018, Attorney

              Petros      violated       SCR     22.03(6),       enforceable      via

              SCR 20:8.4(h) (Count Fifteen).

                   Representation of T.V.B. (Counts 16-17)

    ¶24       On October 6, 2017, the SPD appointed Attorney Petros

as counsel for T.V.B., who was charged with fleeing an officer

and possession of methamphetamine in Sawyer County.                         Attorney

Petros   appeared      by     phone     for    T.V.B.'s    preliminary      hearing.

Thereafter, however, T.V.B. tried repeatedly to reach Attorney

Petros   by    phone      and   letter     and    Attorney      Petros   failed     to

respond.       On    January     21,    2018,     T.V.B.   wrote    to   the     judge

presiding over his case and described his unsuccessful efforts

to contact Attorney Petros.              On April 9, 2018, T.V.B. wrote the

SPD's office and requested new counsel, stating that Attorney

Petros was "M.I.A."             On June 26, 2018, Attorney Petros then
failed to appear at T.V.B.'s plea and sentencing hearing.                          The

judge removed Attorney Petros as counsel of record, and ordered

the appointment of successor counsel.                  Attorney Petros initially

responded     to    the    OLR's      requests    for    information     about    the

ensuing grievance, but then failed to cooperate further.

    ¶25       The parties stipulated and the referee concluded that:

             By    failing     to     respond    to    T.V.B.'s    requests      for

              information       regarding        his    case,    Attorney      Petros
              violated SCR 20:1.4(a)(4) (Count Sixteen).
                                          12
                                                                       No.     2019AP565-D



              By willfully failing to provide the OLR the additional

               information requested on September 13, 2018, Attorney

               Petros     violated        SCR      22.03(6),         enforceable      via

               SCR 20:8.4(h) (Count Seventeen).

               Representation of S.W. (Counts 18-20)

      ¶26      In July 2015, S.W. hired Attorney Petros to represent

her in a family law case in St.                       Croix County.          Her former

partner,       J.A.,    had     requested    mediation         regarding     the    legal

custody       and   physical     placement       of    their    child.       S.W.    knew

mediation was a prerequisite to a court hearing so she requested

Attorney Petros schedule mediation promptly.

      ¶27      In    November     2015,   S.W.     asked    about      the   status    of

mediation but Attorney Petros had not scheduled a mediation.                           In

December 2015, S.W. again contacted Attorney Petros, asking if a

mediation date had been set.                Attorney Petros claimed that he

had   sent     her     possible    dates.         S.W.    had    not    received     that

communication.           Attorney    Petros       promised      to    resend    possible

mediation dates but failed to do so.                     S.W. then asked Attorney
Petros again and he did not respond.

      ¶28      On January 25, 2016, Attorney Petros sent S.W. a text

falsely stating a court hearing was scheduled in February 2016.

Shortly before the supposed hearing, S.W. asked Attorney Petros

if the court date was still on.                  He responded, "Yep."          There was

no court hearing.             On May 18 and 23, 2016, S.W. sent Attorney

Petros texts asking "have you received the papers for court."

Attorney Petros responded, "What's your email will send papers
over" but did not follow through.                 On May 23, 2016, J.A. filed a
                                            13
                                                                    No.      2019AP565-D



second request for mediation and the family court commissioner

signed a referral for mediation that same day.

       ¶29   On August 23, 2016, S.W. sent Attorney Petros a text

stating "I still haven't received anything about a court date."

The next day, Attorney Petros falsely told S.W. that a court

date was set for September 15, 2016.                   On August 25, 2016, S.W.

informed Attorney Petros that she had discovered that the court

had no record of a hearing scheduled for September 15, 2016.

When   Attorney      Petros    filed      a   formal    Notice    of    Retainer      on

December 6, 2016, it was the first pleading he had filed on

behalf of S.W. since he was retained in July 2015.

       ¶30   Several hearings took place in 2017 and 2018, at which

Attorney Petros did appear with S.W., culminating in a review

hearing on November 15, 2018.                  S.W. failed to appear, having

mistaken the time and Attorney Petros appeared late.                         The family

court commissioner entered orders.                   Unhappy with the orders,

S.W. asked Attorney Petros to schedule another hearing.                               He

agreed but did not act.             On December 10, 2018, S.W. asked if
another hearing had been scheduled.                    Attorney Petros did not

respond.     On December 31, 2018, S.W. requested Attorney Petros

return her paperwork.          Again, Attorney Petros did not respond.

       ¶31   The parties stipulated and the referee concluded that:

            By     failing    to   act       with   reasonable     diligence        and

             promptness in furtherance of S.W.'s interests in her

             case    between    July      2015   and    December       6,    2016,   and

             continuously       from      November     15,   2018       to     present,
             Attorney Petros violated SCR 20:1.3 (Count Eighteen).
                                          14
                                                                     No.    2019AP565-D



           By making misrepresentations to S.W. about the status

            of her case on January 25, 2016 and August 24, 2016,

            Attorney        Petros      violated      SCR      20:8.4(c)        (Count

            Nineteen).

           By   failing     to    respond      to   reasonable         requests     for

            information regarding her case and failing to provide

            requested       paperwork     concerning        her    case,      Attorney

            Petros violated SCR 20:1.4(a)(4) (Count Twenty).

                       Matter of J.R. (Counts 21-24)

    ¶32     In July 2016, J.R. hired Attorney Petros to file small

claims actions against two tenants.               In late 2016 or early 2017,

Attorney    Petros     falsely     told    J.R.      that   the     two     cases    had

settled.    In the summer of 2017, J.R. asked Attorney Petros to

file small claims cases against two other tenants.                            Attorney

Petros did not file any of the four cases until March 12, 2018.

    ¶33     From     July    through      November     2017,       J.R.     repeatedly

attempted to reach Attorney Petros without success.                        On December

8, 2017, Attorney Petros misrepresented to J.R. that all four
cases were scheduled for court hearings on December 27, 2017.

At that time, none of the cases had even been filed.

    ¶34     On March 6, 2018, the OLR advised Attorney Petros that

J.R. had filed a grievance and requested a response.                         Six days

after the OLR notified            Attorney      Petros of the grievance,              he

finally filed all four small claims cases.                         Attorney     Petros

initially   responded       to    the   OLR's    request     for    a     response    to

J.R.'s grievance, but thereafter failed to respond.
    ¶35     The parties stipulated and the referee concluded that:
                                          15
                                                                      No.     2019AP565-D



           By    failing    to    act     with      reasonable       diligence          and

            promptness in furtherance of J.R.'s interests in his

            cases    between      July    2016       and    March    2018,        Attorney

            Petros violated SCR 20:1.3 (Count Twenty-One).

           By failing to respond to J.R.'s reasonable requests

            for    information     regarding         his    cases    and    failing       to

            provide    requested         paperwork         concerning       his    cases,

            Attorney    Petros      violated          SCR     20:1.4(a)(4)         (Count

            Twenty-Two).

           By making misrepresentations to J.R. about the status

            of his cases in late 2016 or early 2017, and on August

            1, 2017 and December 8, 2017, Attorney Petros violated

            SCR 20:8.4(c) (Count Twenty-Three).

           By willfully failing to respond to the OLR's September

            17, 2018 request for additional information, Attorney

            Petros      violated         SCR 22.03(6),          enforceable              via

            SCR 20:8.4(h) (Count Twenty-Four).

     ¶36    After making a determination of misconduct as to all
24   counts       summarized      above,       the     referee       evaluated           the

appropriate       discipline      for     Attorney         Petros.          Determining

appropriate discipline for professional misconduct requires an

assessment of: (1) the seriousness, nature, and extent of the

misconduct; (2) the level of discipline needed to protect the

public, the courts, and the legal system from repetition of the

attorney's misconduct; (3) the need to impress upon the attorney

the seriousness of the misconduct; and (4) the need to deter
other   attorneys     from     committing      similar       misconduct.            In   re
                                          16
                                                                              No.   2019AP565-D



Disciplinary Proceedings Against Hammis, 2011 WI 3, ¶39, 331
Wis. 2d 19, 793 N.W.2d 884.

      ¶37    The referee deemed instructive several cases cited in

the   OLR's       sanctions      memorandum.             In        In    re     Disciplinary

Proceedings Against Krezminski, 2007 WI 21, 299 Wis. 2d 152, 727
N.W.2d 492, the attorney was suspended for two years for making

false statements to a court, for trust fund violations involving

a vulnerable client, for lack of diligence in an appeal, and for

failures to communicate with the client.                           Similarly, in In re

Disciplinary        Proceedings       Against       Carter,         2014 WI 126,   359
Wis. 2d 70, 856 N.W.2d 595, this court suspended the attorney

for two years after he stipulated to 11 counts of misconduct

involving a fee agreement, client communications, and trust fund

violations        involving     $72,000.          See   also        In   re     Disciplinary

Proceedings       Against     Morse,    2019 WI 53,    386 Wis. 2d 654,      927
N.W.2d 543 (one-year suspension for lack of diligence, lack of

communication, failure to follow a court order, and trust fund

violations involving $25,000, in addition to conviction of three
counts of theft due to the trust fund misuse).

      ¶38    The referee observed: "[a]ll of [Petros'] violations

have occurred in a relatively few years by an attorney who began

his practice of law in 2009" and the "violations are exceedingly

serious, given their breadth and nature and [Petros'] history."

The referee recommended this court suspend Attorney Petros' law

license     for    a   period    of    two    years     and        require      him   to   pay

restitution to the Fund, as stipulated, in connection with his
professional       misconduct     in    the       matter      of    A.H.        The   referee
                                             17
                                                                            No.     2019AP565-D



further recommended that Attorney Petros' future reinstatement,

if any, be conditioned upon Attorney Petros not engaging in solo

law   practice       and/or    that       his     practice    and      trust      account      be

subject to monitoring.

      ¶39     No appeal was filed so this court's review proceeds

pursuant to SCR 22.17(2).9                 In conducting our review, we affirm

the   referee's      findings       of     fact      unless   they     are     found      to   be

clearly erroneous, and we review the referee's conclusions of

law on a de novo basis.                    See In re Disciplinary Proceedings

Against     Inglimo,         2007 WI 126,     ¶5,   305 Wis. 2d 71,            740
N.W.2d 125.          We    may      impose       whatever     sanction         we       see    fit

regardless      of     the     referee's          recommendation.                 See    In    re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261
Wis. 2d 45, 660 N.W.2d 686.

      ¶40     Based upon our review of the record, we accept the

referee's findings of fact and conclusions of law in this matter

and   agree    that       Attorney        Petros      committed      the     24     counts     of

professional      misconduct,             as    alleged.         The       allegations         of
misconduct      at     issue        are    very       serious.          Attorney          Petros

misappropriated client funds from a vulnerable client, lied to


      9   SCR 22.17(2) provides:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.

                                                18
                                                                    No.       2019AP565-D



clients about the status of their cases, repeatedly failed to

respond to clients and failed to appear in court.                              Attorney

Petros also repeatedly failed to respond to inquiries from the

OLR, resulting in his temporary suspension from the practice of

law.

       ¶41   The undisputed facts show a clear pattern of neglect

by Attorney Petros of his clients'                    needs and objectives and

disregard of his obligations as an attorney.                     We agree with the

referee's       recommendation     that       the     seriousness       of     Attorney

Petros' misconduct demonstrates that his law license must be

suspended for a period of two years, to protect the public,

courts, and legal system from the attorney's repetition of the

misconduct; to impress upon Attorney Petros the seriousness of

his misconduct; and to deter other attorneys from engaging in

similar misconduct.

       ¶42   The   referee    proposed        that     Attorney    Petros'        future

reinstatement,      if   any,     should      be     conditioned       upon    Attorney

Petros    not    engaging    in   solo     law      practice     and/or       that    his
practice and trust account be subject to monitoring.                             In the

event    Attorney    Petros     seeks     reinstatement,         this     court      will

revisit these recommendations.            See SCR 22.29.

       ¶43   Finally, we accept the referee's recommendation that

we   order   Attorney    Petros    to    pay       restitution    to    the    Fund    in

connection with his representation of A.H., and we impose the

full costs of this disciplinary proceeding on Attorney Petros.




                                         19
                                                                   No.    2019AP565-D



    ¶44     IT   IS    ORDERED     that    the    license    of    Christopher     S.

Petros to practice law in Wisconsin is suspended for a period of

two years, effective the date of this order.

    ¶45     IT IS FURTHER ORDERED that if he has not already done

so, Christopher S. Petros shall comply with the provisions of

SCR 22.26 regarding the duties of a person whose license to

practice law in Wisconsin has been suspended.

    ¶46     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Christopher S. Petros shall pay to the Office of

Lawyer   Regulation      the     costs    of     this    proceeding,      which   are

$4,387.44 as of April 10, 2020.

    ¶47     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Christopher S. Petros shall pay restitution of

$24,000 to the Wisconsin Lawyers' Fund for Client Protection in

connection with his misconduct in the matter of A.H.

    ¶48     IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.
    ¶49     IT    IS     FURTHER     ORDERED       that     the     administrative

suspension of Christopher S. Petros' license to practice law in

Wisconsin   for       noncompliance       with    continuing      legal    education

requirements,     will    remain    in    effect    until    the    administrative

suspension has been rectified pursuant to SCR 22.28(1).

    ¶50     IT    IS    FURTHER     ORDERED       that    compliance      with    all

conditions of this order is required for reinstatement.                           See

SCR 22.28(2).
    ¶51     DANIEL KELLY, J., did not participate.
                                          20
    No.   2019AP565-D




1